                     Case 1:17-cv-06915-LGS Document 83 Filed 10/09/18 Page
                                                                        USDC1 of 1
                                                                              SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
              UNITED STATES DISTRICT COURT                              DATE FILED: 10/5/2018
              SOUTHERN DISTRICT OF NEW YORK
              -------------------------------------------------------X

              VICENTE CARRASCO FLORES and
              VALERIYA MUKHINA, individually
              and on behalf of others similarly situated,
                                                                         17 Civ. 06915 (LGS)
                      Plaintiffs,

                               -against-

              NYC PASTA AND RISOTTO CO. LLC
              (d/b/a RADICCHIO PASTA AND
              RISOTTO CO.), SATINDER SHARMA and
              DANIEL MONTOYA,

                      Defendants.

              -------------------------------------------------------X

                                 NOTICE OF MOTION FOR RECONSIDERATION
                                          UNDER LOCAL RULE 6.3

                      Defendant Satinder Sharma hereby moves under Local Rule 6.3 for

              reconsideration of the Court’s order from the bench during trial denying his motion for

              judgment as a matter of law pursuant to Rule 50(a) of the Federal Rules of Civil

              Procedure for the reasons stated in the accompanying memorandum of law.

              Date: October 4, 2018

                                                                              Respectfully submitted,
Plaintiffs shall file a letter, not to exceed five pages, by October
26, 2018, responding to Defendant's motion.                                        /s/ Brian Lehman
                                                                                        Brian Lehman
Dated: October 5, 2018                                                               Lehman LG LLC
       New York, New York                                                    244 5th Ave., Suite B258
                                                                         New York, New York 10001
                                                                         brian@lehmanlawgroup.com
                                                                                        724-453-4626
                                                                              Counsel for Defendants


              CM/ECF: All Counsel of Record
